Title: General Orders, 1 January 1778
From: Washington, George
To: 

 

Head Quarters Valley-Forge January 1st 1778.
Ulster—Salem. Amboy.


As this day begins the new year The General orders a gill of spirits to be served to each non-commission’d Officer & soldier; And to avoid the irregular and partial distribution of this Article (which has been a good deal complaind of) he expressly orders that no spirits shall issue to any part of the Troops in future but in Consequence of general or special orders from Head-Quarters—A deviation from this rule will be at the risque and peril of the Issuing Commissary.
The Commanding Officer of each Regiment is to give in a Return at orderly time tomorrow of the number of Tailors in the Regiment he commands; and no new Cloathing to be made for the use of any Regiment but by a pattern which will be furnished them.
A considerable number of Froes and some Axxes are ready to be issued at the Quarter Master General’s Stores.
Coll Cook is appointed President of the Court Martial which sits daily at the Bake-House; to relieve Coll Scammell.
